DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-Feb-2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, the subject matter of “the left and right brake pressure to be set is calculated proportionally to the set steering wheel angle” is considered new matter because the original specification only discloses that the pressure to be increased is proportional to the steering wheel angle (see ¶¶ 0016, 0017).  Claim 1, however, recites that one of the left brake pressure and the right brake pressure is depleted.  Nothing in the original disclosure states that the depleted brake pressure is calculated proportionally to the set steering wheel angle.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the phrase “wherein the left and right brake pressure to be set is calculated proportionally to the set steering wheel angle” is indefinite because claim 1 previously recited that one of the left and right brake pressure is depleted.  As such, one of the brake pressures would be “proportional” to the steering wheel angle while the other brake pressure would be an inverse of the steering wheel angle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6-8, 10, 11, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Suissa (DE 10 2008 034 908) in view of Matsumoto et al. (US 2004/0158377) and further in view of Carson et al. (US 6,325,469).
Regarding independent claim 1, Suissa discloses a method for driver assistance in the event of aquaplaning on a road surface on which a vehicle is traveling (see ¶¶ 0001, 0002) comprising: checking on the basis of at least one driving dynamics variable whether the vehicle is presently aquaplaning (see machine translation ¶ 0018; note: “Radschupfe” is translated to “wheel slip” (see https://translate.google.com/#view=home&op=translate&sl=auto&tl=en&text=Radschl%C3%BCpfe)); intervening for a change in direction in the event of aquaplaning is identified (see ¶ 0021) at both sides of the vehicle (see ¶ 0018, “an upcoming or existing aquaplanaing, i. H. an impending or existing floating of one or more of the wheels”) and wherein intervening in the event of aquaplaning occurs based on a set steering wheel angle (see ¶ 0019); building a left brake pressure at the left-hand rear-wheel brake in the presence of a driver steering demand to the left, and building a right brake pressure at the right-hand rear-wheel brake in the presence of a driver steering demand to the right (see ¶¶ 0019-0021). 
Suissa does not disclose that intervening is based upon direction demand determined from a surroundings sensor arrangement.
Matsumoto teaches a vehicle dynamics control method (see Abstract) comprising determining driver steering demand from a direction demand determined from a surroundings sensor arrangement (see ¶¶ 0033, 0034).   
It would have been obvious to combine the step of determining a driving steering demand with the aid of a surroundings sensor arrangement with the method of Suissa to provide the system with a see e.g. Matsumoto, Abstract).  
Suissa does not disclose depleting the brake pressure at the right-hand rear-wheel brake in the presence of a driver steering demand to the left, and depleting the brake pressure at the left-hand rear-wheel brake in the presence of a driver steering demand to the right.
Carson teaches a method of braking for steering control (see Abstract, col. 19, lines 35-44) comprising depleting the brake pressure at the right-hand rear-wheel brake in the presence of a driver steering demand to the left (see col. 19, lines 35-44), and depleting the brake pressure at the left-hand rear-wheel brake in the presence of a driver steering demand to the right (see col. 19, lines 35-44).
It would have been obvious to combine the pressure depletion of Carson with the method of Suissa to increase the braking moment that is produced while the vehicle is being braked, thereby providing a greater steering capacity via the brake pressure control.  
Regarding claim 5, Suissa discloses that calculating the brake pressure to be set from the steering wheel angle (see ¶¶ 0019, 0021).  Carson teaches calculating the left brake pressure and the right brake pressure to be set form the steering wheel angle (see col. 4, lines 13-26).
Regarding claim 6, Suissa discloses that the brake pressure to be set is calculated proportionally to the set steering wheel angle (see ¶¶ 0019, 0021, 0024).  Carson teaches calculating both of the left brake pressure and the right brake pressure (see col. 4, lines 13-26).
Regarding claim 7, Suissa does not disclose superimposing on the braking of the vehicle for the intervention for the change in direction an additional braking intervention at both rear wheels.
Carson teaches a method of braking for steering control (see Abstract, col. 19, lines 35-44) comprising superimposing on the braking of the vehicle for the intervention for the change in direction an additional braking intervention at both rear wheels (see col. 19, lines 35-44).

Regarding claim 8, Suissa discloses that aquaplaning is considered to be identified if the slip of at least one of: at least one front wheel and the slip averaged across both front wheels lies outside a predefined range (see machine translation ¶ 0018; note: “Radschupfe” is translated to “wheel slip” (see https://translate.google.com/#view=home&op=translate&sl=auto&tl=en&text=Radschl%C3%BCpfe)).
	Regarding claim 10, Suissa discloses that the intervention is performed when the slip of both front wheels lies outside a predefined range (see machine translation ¶ 0018; note: “Radschupfe” is translated to “wheel slip” (see https://translate.google.com/#view=home&op=translate&sl=auto&tl=en&text=Radschl%C3%BCpfe)).
Regarding claim 11, Suissa discloses that the driving dynamics variable comprises the signal from at least one wheel rotational speed sensor (see machine translation ¶ 0018; note: “Radschupfe” is translated to “wheel slip” (see https://translate.google.com/#view=home&op=translate&sl=auto&tl=en&text=Radschl%C3%BCpfe)).
Regarding claim 17, Suissa discloses a device for assisting the driver in the event of aquaplaning comprising (see ¶¶ 0001, 0002): a driving dynamics regulator with a control and regulation unit (see ¶¶ 0019-0026) with instructions for carrying out: checking on the basis of at least one driving dynamics variable whether the vehicle is presently aquaplaning (see machine translation ¶ 0018; note: “Radschupfe” is translated to “wheel slip” (see https://translate.google.com/#view=home&op=translate&sl=auto&tl=en&text=Radschl%C3%BCpfe)) (see also ¶¶ 0019-0021); intervening for a change in direction in the event of aquaplaning is identified (see ¶ 0021) at both sides (see ¶ 0018, “an upcoming or existing aquaplanaing, i. H. an impending or existing floating of one or more of the wheels”); wherein intervening in the event of aquaplaning occurs see ¶ 0019); and in the presence of a driver steering demand to the left, the left brake pressure is built up at the left-hand rear-wheel brake, and in the presence of a driver steering demand to the left, a right brake pressure is built up at the at the right-hand rear-wheel brake (see ¶¶ 0019-0021). 
Suissa does not disclose that intervening is based upon direction demand determined from a surroundings sensor arrangement.
Matsumoto teaches a vehicle dynamics control method (see Abstract) comprising determining driver steering demand from a direction demand determined from a surroundings sensor arrangement (see ¶¶ 0033, 0034).   
It would have been obvious to combine the step of determining a driving steering demand with the aid of a surroundings sensor arrangement with the method of Suissa to provide the system with a vehicle stability control that optimizes the yaw control to prevent the vehicle from unintentionally departing from a lane (see e.g. Matsumoto, Abstract).  
Suissa does not disclose in the presence of a driver steering demand to the left, the right brake pressure is depleted at the right-hand rear-wheel brake and in the presence of a driver steering demand to the right, the left brake pressure is depleted at the left-hand rear-wheel brake.
Carson teaches a method of braking for steering control (see Abstract, col. 19, lines 35-44) comprising in the presence of a driver steering demand to the left, the left brake pressure is depleted at the right-hand rear-wheel brake (see col. 19, lines 35-44), and in the presence of a driver steering demand to the right, the left brake pressure is depleted at the left-hand rear-wheel brake (see col. 19, lines 35-44).
It would have been obvious to combine the pressure depletion configuration of Carson with the device of Suissa to increase the braking moment that is produced while the vehicle is being braked, thereby providing a greater steering capacity via the brake pressure control.  
see ¶¶ 0019, 0021).  Carson teaches calculating the left brake pressure and the right brake pressure to be set form the steering wheel angle (see col. 4, lines 13-26).
Regarding claim 20, Suissa does not disclose superimposing on the braking of the vehicle for the intervention for the change in direction an additional braking intervention at both rear wheels.
Carson teaches a method of braking for steering control (see Abstract, col. 19, lines 35-44) comprising superimposing on the braking of the vehicle for the intervention for the change in direction an additional braking intervention at both rear wheels (see col. 19, lines 35-44).
It would have been obvious to combine the method of intervening at both rear wheels, as taught by Carson, with the method of Suissa to increase the braking moment that is produced, thereby providing a greater steering capacity via the brake pressure control.  
Regarding claim 21, Suissa discloses that aquaplaning is considered to be identified if the slip of at least one of: at least one front wheel and the slip averaged across both front wheels lies outside a predefined range (see machine translation ¶ 0018; note: “Radschupfe” is translated to “wheel slip” (see https://translate.google.com/#view=home&op=translate&sl=auto&tl=en&text=Radschl%C3%BCpfe)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suissa (DE 10 2008 034 908), Matsumoto et al. (US 2004/0158377) and Carson et al. (US 6,325,469), as applied to claim 1, above, and further in view of Imaseki et al. (US 5,103,925).
Regarding claim 13, Suissa does not disclose activating rear-wheel steering for a vehicle with rear-wheel steering in the event of aquaplaning is identified, and wherein a wheel setting angle of the rear wheels is set toward the opposite side in relation to the driver steering demand.
Imaseki teaches a method of steering a vehicle (see Abstract) comprising activating rear-wheel steering for a vehicle with rear-wheel steering in the event of understeering is identified (see col. 4, lines see col. 4, lines 54-68).
It would have been obvious to combine the rear wheel steering control of Imaseki with the device of Suissa to improve yaw control of the vehicle during an understeering event, such as an aquaplaning event (see e.g. Imaseki, col. 4, lines 54-68).  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suissa (DE 10 2008 034 908), Matsumoto et al. (US 2004/0158377), and Carson et al. (US 6,325,469), as applied to claim 1, above, and further in view of Zimmerman (DE 10 2009 055 190) (machine translation attached).
Regarding claim 14, Suissa does not disclose limiting the wheel setting angle of the front wheels to a predefined limit value in the event of aquaplaning is identified.
Zimmerman teaches a method for driver assistance in the event of aquaplaning on a road surface on which a vehicle is traveling (see machine translation, ¶¶ 0001, 0002, 0026, 0031), wherein limiting the wheel setting angle of the front wheels to a predefined limit value in the event of aquaplaning is identified (see ¶ 0026).
It would have been obvious to combine the steering limit of Zimmerman with the device of Suissa to prevent overcompensation by a driver during an aquaplaning event (see e.g. Zimmerman, ¶ 0026).
Regarding claim 15, Zimmerman teaches setting an opposing moment in relation to the driver steering moment at the steering wheel by an active steering force assistance in the event of aquaplaning is identified (see ¶ 0031).
Regarding claim 16, Zimmerman teaches that the opposing moment is set such that the deviation of the alignment of the front wheels from the direction of travel amounts to less than a predefined threshold value (see ¶¶ 0026, 0031).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	Regarding the rejection of independent claims 1 and 17 as being unpatentable over Suissa in view of Matsumoto and further in view of Carson, Applicant argues that “Applicant cannot find in the cited references the combination of in the presence of a driver steering demand to the left, the brake pressure is built up at the left-hand rear-wheel brake and depleted at the right-hand rear-wheel brake and in the presence of a driver steering demand to the right, the brake pressure is built up at the right-hand rear-wheel brake and depleted at the left-hand rear-wheel brake.” (See Amendment, page 7).  
To the contrary, Carson explicitly discloses “understeer is reduced by applying brake force to the inside rear wheel and, in some cases, releasing brake pressure on the outside rear wheel.” (See col. 19, lines 39-41).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

February 16, 2021